EXHIBIT 10.58

[postbank.jpg]

Deutsche Postbank
AG                                                                                                                                  Corporate
Customers



--------------------------------------------------------------------------------

Loan Agreement - Open Credit
Line                                                                                         
Account Nr. : 0174 022 202
                                                                                                                                                 
City, Date    :  Hamburg, 08.30.2005


--------------------------------------------------------------------------------

DOMILENS Vertrieb für medizinische Produkte GmbHHolsteiner
Chaussee 303 a
22457 Hamburg

- hereinafter “the Borrower” – hereby enters into the following Loan Agreement
with Deutsche Postbank AG – hereinafter “the Lender”, whereby the Lender shall
provide a line of credit on open account

with a limit of EUR 100,000.001 to the Borrower.

1  Granting of Credit

A line of credit up to the aforementioned limit shall be made available under
checking account nr. 0174 022 202.

2  Loan Fees

For the amount of credit used at any given time, interest and fees at the rate
established by Postbank for credits of this kind shall be due and payable. The
Borrower shall be notified of any changes in those rates.

The current annual interest rate is 7.00 percent.

To the extent that the available credit is not used, the Lender shall charge an
annual fee of __ percent in exchange for providing access to the entire credit
amount up to the stated limit.2  

In addition, the following charge(s) shall apply:2 

For providing the credit line, we shall charge a fee in the amount of .125% of
the approved credit amount per calendar year. This fee shall be debited to the
aforementioned checking account.

The loan fees accrued to date shall be posted on each account statement. Should
the approved credit limit be exceeded as a result, Postbank shall bill a finance
charge for the overdraft – as it does for any overdrawn credit –

[X]     at the annual rate established for an overdraft, which is currently
15.00 percent.

[  ]      aside from the aforementioned loan fees, the overdraft charge set by
Postbank, which currently is percent per year.The Borrower agrees to pay any
overdraft charges promptly.

3  Credit Period, Withdrawal

The credit is granted for an unlimited period, unless a time limit is
specifically agreed upon hereinafter.

[  ] The credit shall be granted until _________ .

For withdrawal of credit, Postbank’s General Terms and Conditions sections 18,
19 shall apply.

4  Special Provisions

This Loan Agreement shall replace any previous loan agreements involving the
aforementioned checking account.

5  Security

Use of the credit line cannot commence until all requirements have been met,
i.e. the agreed upon collateral has been made available to Postbank and, if
applicable, until Postbank has received a certificate to that effect.
Irrespective of any liability for any already existing or future collateral for
security purposes, the Borrower shall furnish the following collateral:

none

to Postbank under separate agreements.

--------------------------------------------------------------------------------

6  Several Borrowers

If there are several borrowers, they shall be jointly liable for repaying the
debt as joint debtors under this Agreement.

If the loan is paid off to Postbank by one borrower, Postbank shall not
ascertain whether the borrower is entitled to collateral that is no longer
needed. On principle, Postbank shall return such collateral to the guarantor,
unless the borrower paying off the loan furnishes proof that the guarantor
agrees to the surrender of the collateral to the Borrower.

7  Disclosure Requirements

During the entire credit period, the Borrower shall be required to grant
Postbank or any agency authorized by Postbank access to data necessary for
assessing the Borrower’s current financial status by furnishing any pertinent
documents (such as financial statements/annual reports, income tax assessments
and returns, balance sheets, etc.) at any time, at least once annually,
providing any and all required information and permitting an on-site visit and
inspection of its offices. Postbank is also required by law (KWG3 § 18) to
require the disclosure of information regarding the financial status of the
Borrower. Postbank shall have the right to request the necessary documents
directly from the Borrower’s accounting and tax advisors after prior
notification of the Borrower.

If the aforementioned data is stored electronically, the Borrower shall be
required to provide access to the data in a timely fashion.

Should the Borrower fail to fulfill these obligations, Postbank shall have the
right to withdraw the credit and demand immediate payback of the loan.

Postbank shall be entitled to inspect the public records as well as the real
estate register and title deeds and to request simple or notarized copies or
extracts thereof at Borrower’s expense, as well as gather information that it
considers necessary for establishing the Borrower’s credit worthiness from
insurance carriers, governmental and other agencies, in particular from credit
institutions.

8  Costs Arising from the Agreement

All costs arising from negotiating and executing this Agreement, including the
furnishing of collateral, shall be paid by the Borrower.

9  Jurisdiction

If the place of general jurisdiction for Postbank isn’t already evident from §
29 of the ZPO4, Postbank shall be able to pursue its claims through litigation
through its general legal venue, if the borrower against whom the suit is filed
is a merchant or legal entity under section 6 of the AGB5 or has no general
legal venue within this country at the time of entry into this Agreement or if
he changes his permanent or usual residency to a place outside the Federal
Republic of Germany or if the place of his permanent or usual residency is
unknown at the time when the suit is filed.

10  General Terms and Conditions of Business

In addition, the general terms and conditions of business of Deutsche Postbank
AG shall apply. The wording of the AGB is available for review at the branches
of Deutsche Postbank AG. Clients may also request that a copy of the AGB through
the mail.

This Agreement and the copy thereof must be signed by all borrowers mentioned on
page 1 of this Agreement!

City, Date (if different from page 1)

Hamburg, 09.06.2005

Certification

[  ]  1. Person is known and identified on account ______ Identity verified by
means of [ ] personal ID [ ] passport nr.______ issued by _________________ [ 
]  2. Person is known and identified on account ______ Identity verified by
means of [ ] personal ID [ ] passport nr.______ issued by _________________

Identity verified and certified as to its correctness

Signature of clerk _____________________________________________

The Borrower(s) are/is acting on his/their own account:

[  ] Yes

[  ] No

Seal and signature(s) of the Borrower(s)

DOMILENS GmbH Hochsteiner Chaussee 303a 22457 Hamburg Telephone: 040 / 55 98
80-0 Fax: 040 / 55 98 80-80

/s/ Guenther Roepstorff

/s/ Signature

Deutsche Postbank AG



--------------------------------------------------------------------------------



1 Amount

2 Delete if not applicable.

3 KWG: Kreditwesengesetz — German credit law

4 ZPO: Zivilprozessordnung – German code of civil procedures

5 AGB: Allgemeine Geschäftsbedingungen – General Terms and Conditions